Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-10 are pending. Claims 1-10 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balutis US 2016/0363933.


Regarding claim 1, Balutis teaches an automatic boundary closing method for an intelligent lawn mower, the method comprising the steps of: 
starting a boundary teaching mode of the intelligent lawn mower; (Balutis para 22; FIG. 1B, in a perimeter teaching mode, a human operator 500 manually guides the robot lawnmower 10 to establish the perimeter 21 of the lawn 20.) Para 55 also teaches the limitation (Balutis para 55; starting point, e.g., a docking station 12, of the robot lawnmower 10 when it was collecting mapping data.)

acquiring and storing starting point position information of the intelligent lawn mower; (Balutis para 49; move the mobile device 502 to the docking station 12, which can be a point specified in the mapping data by virtue of the robot lawnmower 10 starting at the docking station 12 while collecting the mapping data.)

recording position information of the intelligent lawn mower in real time and determining whether the distance between the current position of the intelligent lawn mower and the starting point is less than or equal to a distance threshold; (Balutis para 49, When at the docking station 12, the human operator provides input to the mobile device 502 indicating that the mobile device 502 is at the docking station [less than or equal to a distance threshold], and the mobile device 502 uses its location system 512 to obtain a first geographic reference coordinate [starting point]. )

if the distance is less than or equal to the distance threshold, further determining whether an automatic boundary closing instruction input by a user is received; (Balutis para 50; can instruct the human operator to move the mobile device 502 to the closest beacon [less than or equal to the distance threshold] or to another beacon, or the mobile device 502 can instruct the human operator to walk a certain distance along the path taken while the robot lawnmower 10 was collecting the mapping data[instruction input by a user is received when the user moves the lawnmower close to the beacon which forms the boundary Fig.2A].)

executing the automatic boundary closing instruction of the user, and generating boundary closing data by using an interpolation algorithm and storing the data; and (Balutis para 50; When the human operator reaches the second point, the mobile device 502 uses its location system 512 to obtain the second geographic reference coordinate [generating boundary].  Also para 51; the robot lawnmower 10 can send data specifying how the geographic reference coordinates correspond to the mapping data [using algorithm to interpolating geographic reference coordinates with mapping data i.e. storing interpolation data on a map].  Also para 53; displays the map image with a graphic overlay [Also interpolation algorithm] of the perimeter of the area to be mowed.)

ending the boundary teaching mode. (Balutis Fig.5 #5012 request confirmation of the area to be mowed [confirmation is ending of boundary teaching mode and start of mowing]. Steps 5002 to 5010 of Fig. 5 teach all of claim 1) Also (Balutis para 29; the operator hits a STOP button to affirmatively indicate completion of a teaching run around the perimeter 21 of the lawn 20)

Regarding claim 2, Balutis teaches all of the limitations of claim 1 and furtherer teaches, wherein after the step of generating the boundary closing data by using the interpolation algorithm and storing the data, the method further comprises the step of: 

adjusting an operating speed value of the intelligent lawn mower according to the distance between the current position of the intelligent lawn mower and the starting point. (Balutis para 76, local features are detected in the map GPI and the map image GPI. These features can include lines and corners, as well as scale-invariant features such as SIFT (Scale-Invariant Feature Transform), SURF (Speeded Up Robust Features) [based on the map i.e. distances, positions and starting points], or HOG (Histogram of Oriented Gradients). Once the locations of these features are detected in both GPIs, the feature locations in the map GPI can be transformed and matched with those in the map image GPI using the same techniques as described above for intensity-based approaches. The best transformation is then used for the map alignment.)

Regarding claim 3, Balutis teaches all of the limitations of claim 2 and furtherer teaches, wherein there are multiple distance thresholds, and each distance threshold corresponds to one operating speed value of the intelligent lawn mower according to an algorithm.
(Balutis para 76, local features are detected in the map GPI and the map image GPI. These features [multiple distances thresholds based on map points] can include lines and corners, as well as scale-invariant features such as SIFT (Scale-Invariant Feature Transform), SURF (Speeded Up Robust Features) [based on the map i.e. distances, positions and starting points], or HOG (Histogram of Oriented Gradients). Once the locations of these features are detected in both GPIs, the feature locations in the map GPI can be transformed and matched with those in the map image GPI using the same techniques as described above for intensity-based approaches. The best transformation is then used for the map alignment.)

Regarding claim 4, Balutis teaches all of the limitations of claim 1 and furtherer teaches, wherein after the step of recording the position information of the intelligent lawn mower in real time and determining whether the distance between the current position of the intelligent lawn mower and the starting point is less than or equal to the distance threshold, the method further comprises the step of:

if the distance is less than or equal to the distance threshold, displaying a prompt message on a control panel of the intelligent lawn mower to prompt the user to perform an automatic boundary closing operation. (Balutis para 25 and 8, When the robot lawnmower 10 detects that it is in an unteachable state during a teach run, the robot lawnmower 10 alerts the operator (e.g., via operator feedback unit 502 such as a display on a mobile device or a display integrated in a handle 116) to change a direction or speed of the robot lawnmower 10 to enable the robot lawnmower 10 to continue to record the perimeter 21 and/or return to traveling on traversable terrain. determining that a difference between the first and second distances is greater than a threshold distance;)

Regarding claim 5, Balutis teaches all of the limitations of claim 4 and furtherer teaches, wherein before the step of displaying the prompt message on the control panel of the intelligent lawn mower, the method further comprises the step of: 

determining whether the current position of the intelligent lawn mower is going away from or getting close to the starting point, when the current position is getting close to the starting point and the distance from the starting point is less than or equal to the distance threshold, displaying a prompt message on a control panel of the intelligent lawn mower; or when the current position is going away from the starting point and the distance from the starting point is equal to or less than the distance threshold, displaying no prompt message on the control panel of the intelligent lawn mower. (Balutis para 8; The operations can include: receiving tracking data from the robot lawnmower while the robot lawnmower is mowing the area; and displaying, on the map, a graphic overlay indicating progress of the robot lawnmower. The operations can include: projecting a path of the robot lawnmower to complete mowing the area; and displaying, on the map, a graphic overlay indicating the projected path of the robot lawnmower. The operations can include: displaying a user interface element indicating an estimated amount of time to completion. The detection system comprises an emitter/receiver configured to emit a signal, and wherein the beacons are configured to reflect an emitted signal from the detection system back onto the detection system.)

Regarding claim 6, Balutis teaches all of the limitations of claim 1 and furtherer teaches, further comprising the step of: if the distance between the current position of the intelligent lawn mower and the starting point exceeds the distance threshold when the automatic boundary closing instruction is received from the user, determining that the received automatic boundary closing instruction is invalid.(Balutis para 25; the robot lawnmower 10 may enter the unteachable state when the operator pushes the robot lawnmower 10 into an area of the lawn 20 where the robot lawnmower 10 loses ability to determine its location [out of range i.e. distance from bacon], when the user is on a second teaching path that varies from a first teaching path, or when the user pushes the robot lawnmower 10 too fast or over terrain that is too bumpy or tilted.)

Regarding claim 7, Balutis teaches all of the limitations of claim 1 and furtherer teaches, wherein before the step of starting the boundary teaching mode of the intelligent lawn mower, the method further comprises the step of: setting an automatic boundary closing distance threshold and storing the same. (Balutis para 28; FIG. 2A, boundary markers 805 may be placed along the perimeter of the lawn 20 to aid localization of the robot lawnmower 10.)

Regarding claim 8, claim 8 is rejected using the same rejections as made to claim 1. 
Regarding claim 9, claim 9 is rejected using the same rejections as made to claim 2. 
Regarding claim 10, claim 10 is rejected using the same rejections as made to claim 4. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIHAR A KARWAN whose telephone number is (571)272-2747.  The examiner can normally be reached on M-F; 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIHAR A KARWAN/Examiner, Art Unit 3664                                                                                                                                                                                                      
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664